DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 7-10 in the reply filed on 09/02/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 7 of “a shaft-forming mold, a carbon fiber composite material, a fiber composite material, a scrim layer, a shrink-wrapping machine, a shrink wrap, a forming machine, a space between the raw shaft body and the counterweight member to a predetermined gap,” and the recitation in claim 10 of “a vacuum machine” must be shown or the feature(s) canceled from the claim(s). It is noted applicant’s drawings show the claimed shaft and counterweight, but does not show any of the other claimed parts (as noted above) used in the method of making the golf club shaft.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	The prior art (Greenwood (20180003470), Bloom (20030157990), Fenton (20030079839), Haas (5943758)) does not tech the recitation in claim 7 of “winding a fiber composite material around the raw shaft body to form a counterweight member on the raw shaft body; covering a scrim layer on an outer surface of a tip end portion of the raw shaft body; placing the raw shaft body carrying the counterweight member in a shrink-wrapping machine and enveloping the raw shaft body and the counterweight member in a shrink wrap; and placing the raw shaft body carrying the counterweight member, which are enveloped in the shrink wrap, in a forming machine at a predetermined temperature such that the raw shaft body and the counterweight member are compressed by the shrink wrap to reduce a space between the raw shaft body and the counterweight member to a predetermined gap, thereby producing a formed shaft body carrying the counterweight member.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711